Citation Nr: 1212273	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than two years, including the period from April 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied entitlement to a TDIU.

In a notice of disagreement received in February 2006, the Veteran asserted that he was not able to work due to the medication prescribed for his service-connected posttraumatic stress disorder (PTSD).  However, a statement of the case issued in September 2006 did not address the TDIU issue.  By decision dated in September 2010, the Board of Veterans' Appeals (Board) determined that the issue of entitlement to a total rating had been raised by the record, and by its decision to assign a 70 percent evaluation for the Veteran's service-connected PTSD, effective from November 22, 2005.  Pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, entitlement to a TDIU had been adjudicated in the December 2005 rating decision, and the Veteran had timely provided notice of disagreement with the denial of the benefit.  Pursuant to the Board's remand in September 2010, a supplemental statement of the case was issued in February 2012.  As the Court held in Rice that a raised TDIU claim is part of a claim for an increased rating, the Board finds that the substantive appeal received in October 2006, as to the denial of the increased rating claim, established that the Board may proceed with appellate consideration also of the TDIU issue without the need for submission of an additional substantive appeal.


FINDINGS OF FACT

1.  During the rating period on appeal, service connection has been in effect for PTSD, evaluated as 50 percent disabling prior to November 22, 2005, and evaluated as 70 percent disabling from November 22, 2005.

2.  The Veteran last worked in 2005, has had occupational experience as a mechanic, clerk and factory worker, and completed two years of college.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, at any time during the rating period on appeal, that the Veteran's service-connected PTSD was so severe as to prevent him from engaging in employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2005 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for a TDIU.  The June 2005 letter did not apprise the Veteran of how an effective date would be assigned in the event of award of the benefit sought.  However, the Board finds that the Veteran has not been prejudiced by the VCAA notice defect as he had actual knowledge in this regard.  Specifically, a statement of the case issued in September 2006 advised him of the factors for consideration in assigning an effective date for an award of benefits.  The Board acknowledges that the statement of the case issued in September 2006 was furnished in conjunction with the increased rating claim, and finds that it establishes the Veteran had actual notice of the factors for consideration in assignment of an effective date for an award of benefits.

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, pertinent clinical findings were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

The Veteran's claim for an increased rating was received on April 29, 2005.  As such, the rating period on appeal for consideration of his TDIU claim is from April 28, 2004.  38 C.F.R. § 3.400 (2011).  During the rating period on appeal, service connection has been established solely for PTSD, evaluated as 50 percent disabling prior to November 22, 2005, and 70 percent disabling from November 22, 2005.  The record reflects he has work experience as a factory worker, mechanic and clerk.  He reportedly last worked in March or April 2005.  He completed two years of college.  

On VA psychiatric examination in July 2005, the Veteran reported he had been "let go" from his job secondary to the loss of his driver's license which resulted in him not having transportation.  He added he subsequently had a right arm injury that rendered him unable to do his usual job in construction.  In addition to his right biceps injury, he related he had had surgery to remove torn cartilage in his left knee.  On mental status evaluation, the Veteran had a rather weathered appearance.  His clothes were well kept.  There was no impairment in thought processes or his ability to communicate.  He did not endorse specific hallucinations, but said he had some intrusive memories.  There was no inappropriate behavior or suicidal or homicidal ideation.  He was oriented to person, place and time.  The Veteran did not endorse obsessive compulsive behavior, but asserted there was quite a bit of energy contained within stones and pebbles.  He did not describe panic attacks.  He related a history of spending sprees and vaguely endorsed symptoms of hypomania.  He said his sleep was poor.  The diagnostic impressions were PTSD, alcohol dependence, in partial remission, and life circumstance.  The Global Assessment of Functioning score due to PTSD only was 65.  The overall Global Assessment of Functioning score was 55-60.  

The examiner commented that the Global Assessment of Functioning score for PTSD reflected a moderate degree of impairment secondary to the symptoms of PTSD.  He added the Veteran reported intrusive distressing recollections at least on a daily basis.  The diagnosis of life circumstance referenced the situation of notable financial stressors he described by way of employment, which was secondary to his lack of transportation.  He had lost his license due to multiple DUI charges.  

VA outpatient treatment records dated from 2004 to 2008 have been associated with the claims folder.  In April 2005, the Veteran related he was no longer working, but the circumstances of his leaving were vague.  He stated it was "kind of a mutual agreement" as he was not given raises.  In September 2005, the Veteran stated he was not able to find work.  He described depression and sleeplessness appropriate to his circumstances, but then detailed active, goal-directed efforts to address the situation.  The following month, he indicated he was still looking for whatever work he could find that he could do.  The Veteran maintained in November 2005 that he had been unemployed for seven months because of his PTSD symptoms.  An examination revealed he was moderately anxious.  There was no suicidal or homicidal ideation or audio and visual hallucinations.  The assessments were PTSD, dysthymic disorder and rule out major depressive disorder.  The Global Assessment of Functioning score was 50.

The Veteran was seen in the mental hygiene clinic in December 2005.  The examiner stated that PTSD was not causing him problems.  He said the problems the Veteran had, losing his driver's license, having no transportation and being unable to work construction jobs because of his torn biceps, and his resultant financial difficulty, had exacerbated his PTSD symptoms.  Additional outpatient records from 2006 and 2007 reflect the Veteran continued to report he was unemployed because of his PTSD symptoms.  Examinations showed no suicidal or homicidal ideation or audio and visual hallucinations.  In March 2007, a VA physician wrote he was treating the Veteran.  He related the Veteran had anxiety, depression, insomnia, poor concentration and irritable mood.  The examiner concluded the Veteran was unable to work or attend classes.  It was noted in February 2008 that the Veteran had been jailed earlier that month.  He claimed he was on suicide watch when he was first arrested.  The Veteran was alert and oriented in July 2008 and had no suicidal or homicidal ideation.  In December 2008, he again stated he had been unemployed since April 2005 because of his PTSD symptoms.  He was noted to be unkempt and had a depressed mood, but he had no suicidal or homicidal ideation or audio and visual hallucinations.

The Veteran was afforded a VA psychiatric examination in October 2009.  He related he was unable to work because of his knee, arm and his mental health issues.  He asserted he needed to find work that did not include physical labor.  He stated he could no longer do construction or home repair, and that while he had been offered to do some work, he was unable to do it.  He claimed he was taking a small engine repair correspondence course.  He noted that he had been working in the meat department of a store in 2005, but it was made clear to him he was not working fast enough because of his arm.  He stated he had a falling out with management and wanted to leave because he was not doing well, and was not a morning person.  The Veteran reported he dreamed about the war three to four nights a week.  He claimed he was hypervigilant.  The diagnoses were PTSD, chronic, mild to moderate; bipolar, based on assessment and chart review, currently moderately to severely depressed; and paranoid and avoidant personality traits.  The Global Assessment of Functioning score was 42.  

The examiner commented the Veteran presented a complicated assessment picture.  He clearly had PTSD, but this seems to have played a minor role in his life problems up to the point his parents died.  His history and the chart reflected ongoing problems with racing thoughts, inappropriate spending, irritability and anger that were suggestive of bipolar disorder.  The examiner concluded the Veteran appeared to be unemployable because of the multitude of factors listed, including some physical limitations.  While the Veteran had PTSD, it was less likely than not that his unemployability was related solely or mostly to PTSD.  The major contributor was his substance dependence in the past and his poorly controlled bipolar disorder and his odd and unusual personality characteristics.  The Veteran's low Global Assessment of Functioning score was more likely than not the result of his non-PTSD symptoms.  

The Veteran was again afforded a VA psychiatric examination in January 2012.  It was indicated he had total occupational and social impairment.  The Veteran reported he had fixed three or four lawn mowers and a few weed eaters, but could not work more than this.  He feared he would get upset and then need to get away.  Following the examination, the examiner, who had also conducted the October 2009 VA psychiatric examination, stated the assessment at that time continued to reflect the Veteran's current status.  His current unemployability appeared to be primarily related to his bipolar disorder and personality traits.  A reasonable estimate would be 50 to 60 percent.  The Veteran's PTSD appeared to contribute 20 to 30 percent to his disability and any remainder was related to his physical problems.  The examiner indicated the Veteran's physical problems did not appear to be very significant as he had not sought recent treatment and they did not keep him from performing his various forms of recreation.  It was more likely than not that if the Veteran only had his current level of PTSD symptoms and substance use, he would be able to work in some capacity based on his age and physical limitations.

The Veteran asserts he is unable to work due to the severity of his service-connected PTSD.  The Board notes that the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU, prior to November 22, 2005, and has met the schedular requirements from November 22, 2005.  Nevertheless, whether considered under § 4.16(a) or § 4.16(b), to establish a total disability rating for compensation purposes based on individual unemployability, there must be impairment so severe that it is impossible for the average person, or the veteran in particular, to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  As noted above, in reaching such a determination, the central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board acknowledges the March 2007 statement from a VA physician listing the Veteran's symptoms and concluding he was not able to work.  The Board points out he did not specifically state the Veteran was unable to work due to PTSD. In addition, the Board notes the opinion by the VA examiner following his October 2009 and January 2012 VA examinations.  Following both examinations, it was concluded it was less likely than not that his unemployability was due to PTSD.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA psychologist in October 2009 and January 2012 to be entitled to the greatest probative weight.  

In reaching his opinion, the VA psychologist reviewed the record and considered all the Veteran's disabilities.  He specified the degree to which the Veteran's bipolar disorder impacted his employment status and, therefore, provided a rationale for his conclusion.  

The Board also observes the Veteran has provided conflicting statements regarding his ability to work.  At times, he said he cannot work because of his PTSD symptoms.  Yet, during the VA examination in October 2009, he claimed he could not work because of both physical and mental issues.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for a total rating based on individual unemployability due to service-connected disability.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A total rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


